Landon, J., (concurring.)
Strong v. Sproul, 53 N. Y. 497, cited above, was decided in 1873. The present Code, § 508, authorizes a “partial defense.” If a partial defense is sham or frivolous, it should not prevent the plaintiff from obtaining judgment upon that part of his claim which is only met by such a worthless answer. He should, upon motion, be allowed to en*356ter judgment for the undefended part of his demand, and the action should be severed, and should continue as to the defended part. Sections 511, 512. If on defendant’s motion two actions are consolidated, his duplicate answers of the same matter are not necessary; but whether one of them be stricken out or not is immaterial; one is only a copy of the other. I think the plaintiff’s practice was right, but I concur in the result, for the reason that the verified denial of the plaintiff’s title cannot be stricken out as sham, and, if that remains, the other defense cannot be said to be frivolous, and whether there are duplicate answers to the consolidated actions does not seem to be material.